                      Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 1 of 21 PageID #:6
                                                           12-Person Jury
                                                                                     Exhibit 1
     Return Date: N'o return date scheduled
     Hearing Date: No hearing scheduled
     Courtroom Nu"'� �n?.i7�scheduled
     Location: No hearing scheduled                                                                      FILED
                                                                                                         2/16/2021 12:00 AM
                                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                           IRIS Y. MARTINEZ
                                                                                                         CIRCUIT CLERK
                                       COUNTY DEPARTMENT, LAW DIVISION
                                                                                                         COOK COUNTY, IL
                                                                                                         2021L001631
                 BRUCE BELLAMY,                                         )

                                 Plaintiff,                             � No.     2021 L001631
                                                                        )
                 v.                                                     )
                                                                        )
                 RAYTHEON TECHNOLOGIES CORP.,                           )
                                                                        )
                                Defendant.                              ) JURY TRIAL DEMANDED
�
"'
<O


0
...J
                                                            COMPLAINT
N
0
N
                         Plaintiff Bruce Bellamy, by and through his attorneys, PMJ PLLC and TALPG PTY LTD,

                 files this Complaint against the above-named Defendant Raytheon Company (f/k/a United
N
0
N                Technologies Corp.) (the "Defendant"), and states as follows:
�
N
w                                                             PARTIES
I­
<(
0
0
w                               The Plaintiff is a citizen of Australia, born on January 25, 1964, and domiciled in
...J


                 Brisbane, Australia. He regularly made international flights to the United States, including

                 Chicago, lllinois.

                         2.     The Defendant is a Delaware corporation with a principal place of business and

                 corporate headquaiters located 2021 S. First Street, Suite 207, Champaign, Illinois, and other

                 offices located in Chicago, Tllinois.

                         3.     This Court has personal jurisdiction over the Defendant because the Defendant has

                 a principal place of business located in this state, regularly does business within this state, and the

                 misconduct of Defendant that forms the basis of this Co�plaint occurred in Chicago or was

                 directed from Chicago.
                                                Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 2 of 21 PageID #:7




                                                                               GENERAL ALLEGATIONS

                                                     4.     At all times relevant to this Complaint, the Defendant was engaged in the business
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                             ofdesigning, manufacturing, assembling,testing, servicing, marketing, and promoting commercial

                                             aircraft parts, including the Auxiliary Power Units (an "APU" or "APUs") which are the subject

                                             of this Complaint, as well as providing information and warnings about such parts.

                                                     5.     The Defendant's parts, including APUs, are designed and incorporated into

                                             commercial aircraft manufactured by Airbus Group S.E. ("Airbus"). APUs are secondary power

                                             supplies that can power an aircraft's seCondaiy systems, including its air conditioning systems,

                                             and are less expensive to operate than the aircraft's engines, especially when the aircraft is on the

                                             ground. APUs may also be used in-flight if one or more engine generators has failed.

                                                     6.     In this case, the Defendant's predecessor's APUs (type APS3200, originally

                                             manufactured by Hamilton Sundstrand) were incorporated into the "bleed air" systems of Airbus

                                             aircraft.

                                                     7.     Hamilton Sundstrand was a corporation that manufactured and supported aerospace

                                             and industrial products for worldwide markets. It was a subsidiary of United Technologies

                                             Corporation, formed from the merger of Hamilton Standard and Sundstrand Corporation in 1999.

                                             In 2012, Hamilton Sundstrand merged. with Goodrich Corporation to form UTC Aerospace

                                             Systems. In 2018, UTC Aerospace Systems and Rockwell Collins combined to form Collins

                                             Aerospace making it a business unit of Raytheon Technologies Corporation.

                                                     8.     In a "bleed air" system, the APU pulls outside air into the aircraft's engines which

                                             is then passed through an air-conditioning pack, where it is cooled and combined with recirculated

                                             cabin air entering the cabin (the "Bleed Air System").




                                                                                              2
                                                Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 3 of 21 PageID #:8




                                                         API) BLEED             140.,47         GAS
                                                            VALVE            COMPRESS R      Ciat4 ERATOR
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                                                444                         I
                                                                                                                     EXHALIV


                                                         P.ATFTfeFr.
                                                                                                            J
                                                                         LLJ

                                                                            Mfl Kriki<Ei

                                                                       Figure 1. Schematic Diagram of APU Bleed Air System

                                             In a Bleed Air System, the outside air often becomes contaminated by heated jet engine oil,

                                             hydraulic fluid and other contaminants or the toxic by-products of such chemicals. APUs can also

                                             ingest exhaust engine gases.'

                                                    9.         Air contamination may occur due to a primary event (an immediate and identified

                                             failure or leak that occurs contemporaneous with the contaminated air event)'and/or a secondary

                                             event(where jet engine oil, hydraulic fluid, contaminants or the heated and pyrolyzed by-products

                                             ofsuch, leaks, weeps, wisps, seeps or burps out overtime, becomes lodged in the Bleed Air System

                                             and causes delayed cabin air contamination) or a combination of both. Sometimes the

                                             contaminated air is odorless and at other times is characteristic of certain sources and causes, as




                                             1 See Airbus A320 Flight Crew Techniques Manual at PR-NP-SP-20 P 4/10 which provides: "If
                                             the APU is necessary during or after taxi (e.g. when takeoff performance requires APU bleed), the
                                             flight crew may set the APU bleed to ON, in order to reduce fuel consumption. This opens the
                                             crossbleed valve and automatically closes the engine bleed. As the bleed air is not supplied by the
                                             engines, the fuel consumption is reduced. However, the use of APU bleed can lead to exhaust
                                             gases ingestion into the air conditioning system."(emphasis added).
                                             In addition, high power take-offs can also produce fumes and a way to mitigate that is to use APU
                                             bleed for take-off so no engine air comes into the cabin, or to turn the Bleed air off completely.

                                                                                                3
                                               Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 4 of 21 PageID #:9




                                             set out Airbus A320 FCTM Smoke Origin Identification and Fighting table at PR-AEP-SMOKE

                                             P6/106/10:
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                r---
                                                  The crew can notice some cabin odors. The table below references the cabin odors 6st With L
                                                  suspected origins to hetp the flightcrew to improve the communication coordination with thej
                                                  cabin crew.'
                                                                                                     SUSPECTED CAUSE
                                                       DESCRIPTION OF ODORS
                                                                                                (MOST REPORTED LISTED FIRST)
                                                                                                        Electrical EquipmentilFE
                                                                Acrid
                                                                                                            Engine Oil Leak
                                                                                                          Electrical Equipment
                                                               Burning                                     Galley Equipment
                                                                                                              Bird ingestion
                                                                                                       Contaminated Bleed Cuts
                                                              Chemical
                                                                                                            APU Ingestion
                                                                                                             Smoke Hood
                                                               Chlorine
                                                                                                        Blocked Door Area Drain
                                                              Electrical                                  Electrical Equipment
                                                             Dirty Socks                                APU or Engine OH Leaks
                                                                Foul                                         Lavatories
                                                                Fuel                                      APU FCUIFuel Line
                                                                 Oil                                    Engine or APU 011 Leak
                                                               Skydrol                                      Engine Hydraulic
                                                                                                                   Wiring
                                                              • Sulphur                            Avionics Filter Water Contamination
                                                                                                                Light Bulb



                                                    10.     Contaminated cabin air is a toxic soup of chemicals including, but not limited to,

                                             neurotoxins such as organophosphates. Organophosphates are chemical compounds also found in

                                             insecticides, herbicides, pesticides, nerve agents, and nerve gases such as Sarin gas. Inhaling

                                             contaminated cabin air can cause short-term or transient symptoms as well as permanent and

                                             serious personal injury.

                                                    1 1.    Contaminated air events can also cause serious and potentially catastrophic safety

                                             issues. The Defendant is aware of incidents where flight crew have become ill or incapacitated

                                             because of contaminated air events in-flight. During a contaminated air event, flight crews can —

                                                                                               4
                                               Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 5 of 21 PageID #:10




                                             without warning — be subjected to poisonous cabin air that can substantially reduce their

                                             capabilities or temporarily disable them. Such events constitute a serious threat to flight safety.
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                             The Material Safety Data Sheet for A320 engine oil identifies, under 'Hazardous Substances,' an

                                             organophosphate - tricresyl phosphate - which is odorless in a pure form. The hydraulic oil (which

                                             can contaminate the APU air inlet and cabin air) Material Safety Data Sheet for A320 hydraulic

                                             oil under identifies tributyl phosphate which is odorless in pure form. This oil prompts a "dirty

                                             socks smell when moisture is present but is otherwise odorless so fumes can exist without odor.)

                                                     12.     The Defendant has known about — and has refused to address — this threat to human

                                             life for decades. In 2012, this issue led to the death of a British Airways pilot, Richard Westgate.

                                             Post-mortem testing of Mr. Westgate's blood and tissue showed elevated autoantibody markers,

                                             indicative of neural degeneration. Published medical articles about Mr. Westgate's death

                                             concluded that he suffered a nervous system injury consistent with organophosphate-induced

                                             neurotoxicity. Duke University Professor Abou-Donia, a researcher dedicated to better

                                             understanding contaminated air injuries, noted that Westgate's injury was "one of the worst cases

                                             of organophosphate poisoning [he had] come across."

                                                     13.    Despite Mr. Westgate's widely-reported and documented death, the Defendant has

                                             refused to take remedial action to fix the design of its APUs and their reliance on bleed air. The

                                             Defendant has failed to research, develop, design, install, implement or provide sensors or alarms

                                             to notify the flight crew about contaminated air events so immediate action can be taken to reduce

                                             or minimize exposure. The Defendant has also failed to research, develop, design, implement,

                                             retrofit or install an air converter or filter into its APUs to remove, reduce or mitigate the toxins in

                                             contaminated air events. The Defendant has also knowingly and intentionally failed to provide

                                             adequate warnings or training about the dangers of these events to pilots, including the Plaintiff.



                                                                                                5
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 6 of 21 PageID #:11




                                                 PILOTS RELY ON PARTS MANUFACTURERS,LIKE THE DEFENDANT,TO
                                                             SAFEGUARD THEIR WORK ENVIRONMENT
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                     14.    Commercial aircraft are exceedingly complex products that incorporate parts

                                             manufactured by dozens, possibly hundreds of parts manufacturers. Those parts manufacturers,

                                             including the Defendant, are often the only parties who understand the capabilities and dangers

                                             that those parts present to operators of the final product, i.e., the commercial aircraft operated by

                                             certified pilots relying on information provided to them by the parts manufacturers, the commercial

                                             aircraft manufacturers, and their employer airlines.

                                                    15.     Pilots are, by necessity and by law, central to the design and operation of civil air

                                             transport category aircraft. Preserving pilot's working environment from contaminants is a

                                             federally mandated requirement for aircraft manufacturers in the United States like the Defendant.

                                                    16.     For example, several Federal Aviation Administration ("FAA") Regulations

                                             provide that it is mandatory for aircraft manufacturers to design systems and install equipment,

                                             such that "qualified flightcrew members trained in their use can safely perform all of the tasks

                                             associated with the systems' and equipment's intended functions." 14 CFR §25.1302. As integral

                                             safeguards for the operation of commercial aircraft, pilot safety is clearly within the Defendant's

                                             remit for aircraft and aircraft component design.

                                                    17.     FAA Regulations impose requirements on the Defendant related to the air quality

                                             in civil aircraft in relation to both the cockpit and cabin. 14 CFR § 25.831(b) — Ventilation,

                                             provides that the "Crew and passenger compartment air must be free from harmful or hazardous

                                             concentrations of gases or vapors" and § 25.831(c) mandates "There must be provisions made to

                                             ensure that the conditions described in para (b) of this section are met after reasonably probable

                                             failure or malfunctioning of the ventilating, heating, pressurization or other systems and

                                             equipment."


                                                                                              6
                                               Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 7 of 21 PageID #:12




                                                    18.     By failing to adhere to such responsibilities, including making minor, inexpensive

                                             design changes to its APUs, the Defendant has consistently put profits above the safety of
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                             passengers and flight crews.

                                                     19.    Pilots rely entirely on information regarding the safe operation of its aircraft either

                                             directly, or through pilots' employer airlines, which rely entirely on information provided by

                                             aircraft manufacturers, like Airbus. In turn, Airbus relies wholly on information provided by parts

                                             manufacturers, like the Defendant. In short, if the parts manufacturer omits information regarding

                                             the safe operations of systems that incorporate its parts, that information cannot reach the pilots as

                                             recent circumstances and history in relation to the Boeing 737 MAX, as outlined in the US

                                             Department of Justice and Boeing Deferred Prosecution Agreement Statement of Facts, has

                                             shown.2

                                                             TOXIC FUMES EVENTS EXPERIENCED BY PLAINTIFF

                                                    20.     Toxic "bleed air" events caused by the Defendant's defective APUs were so

                                             common that Airbus wrote about fumes sources in its technical magazine("FAST"),3 and created

                                             a standard "COS Reporting Sheet" (a "COS Report") for pilots and crew to record them.

                                             Additionally, in the event of an unusual occurrence that could affect the safety of a flight's crew

                                             and passengers, pilots were required to prepare a Serious Incident Report(an "SIR"). The Plaintiff

                                             also had the option offiling a "Tiger Occurrence Report" oftoxic air events to his employer airline,



                                               In the case of Boeing, it purposefully defrauded the FAA by omitting relevant and necessary
                                             aircraft specification and pilot training information from documents submitted to the FAA AEG
                                             for certification of Boeing 737 MAX series aircraft, which dearth of information omission led to
                                             pilots agreeing to fly the MAX who would not have flown it if they knew the true dangers of the
                                             aircraft's new and untested aircraft systems (see In re: Boeing 737 MAX Pilots Litigation, 1:19-
                                             cv-05008, ND III, ED, and the various air crash cases of victims of the Lion Air and Ethiopian
                                             Airlines wrongful death cases in Illinois).
                                              For example,see article "A clean APU means clean cabin air" in #52, Airbus technical magazine,
                                             FAST (Flight Airworthiness Support Technology), August 2013.

                                                                                              7
                                               Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 8 of 21 PageID #:13




                                             Tiger Air. The Plaintiffin this case was required to prepare multiple reports detailing contaminated

                                             air events caused by failed APUs manufactured by the Defendant.
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                             Sept. 11, 2017— Toxic Fumes Event No. I

                                                    21.     On September 11, 2017, the Plaintiff filed a Tiger Occurrence Report (eReport

                                             TS03456-17), which detailed toxic fumes event in Melbourne, Australia, that required the Plaintiff

                                             to shut down the aircraft's engines after a "strong oily odor filled the flight deck"just 10 seconds

                                             after the APU, manufactured by the Defendant, was activated. The small had also been observed

                                             to a lesser extent prior to takeoff of the same flight in Brisbane.



                                             Feb. 23, 2018 — Toxic Air Event No. 2

                                                    22.     On February 23, 2018, the Plaintiff filed an Airbus COS detailing a toxic fumes

                                             event reported by the flight crew that occurred in mid-flight. The Plaintiff was able to clear the

                                             "strong oil smell" in the cabin by turning Pack #2 to OFF.



                                             Feb. 25,2018 — Toxic Air Event No. 3

                                                    23.     On February 24, 2018, filed a second Tiger Occurrence Report(eReport TS0760-

                                             18) in less than two days detailing a fumes event. The Plaintiff reported that one of the flight

                                             attendants who was also on the Feb. 23,2018 flight reported sleeping the entire day following that

                                             event. The Plaintiff reported that, following the two events, he felt "more than the usual tiredness"

                                             following the events and that he would be unable to fly, as scheduled, the following day.

                                                    24.     The Plaintiff expressed concern to his employer airline that the ground engineering

                                             crews could "only service to the manual," because there was no procedure for when the APU is



                                                                                               8
                                               Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 9 of 21 PageID #:14




                                             not shut down properly and maintenance engineers cannot take action contrary to the manual

                                             which leads to poor solutions being employed as regards underfilling the APU to account for a
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                             sump drainage issue that typically leads to overfilling.



                                             March 21, 2018 — Toxic Fumes Event No. 4

                                                    25.     On March 21, 2018, the Plaintiff filed an Airbus COS Report and a Tiger

                                             Occurrence Report(eReport TS01114-18) detailing a toxic fumes event that included reports by

                                             the flight crew of a strong odor of"dirty socks" and a "metallic" smell in the mid-cabin prior to

                                             takeoff and upon descent. The fumes were so overwhelming upon descent that the Plaintiff had to

                                             "depressurize and vent" the cabin while still in flight. The flight crew was treated by Tiger Air

                                             contracted physicians upon landing; one flight attendant was so distraught by the occurrence after

                                             having several other fumes occurrences herself, that she broke down in tears.

                                                    26.     Prior to this occurrence, the Plaintiff had become so concerned with the effects of

                                             these repeated toxic fumes events on his health that he carried a personal, atmospheric chemical

                                             sensor on each flight. Samples from the sensor during this incident indicated the presence of

                                             extremely high levels of potentially deadly toxins, including tricresyl phosphate("TCP"),tri-butyl

                                             phosphate, and hydraulic fluid components, which are strongly indicatives of a "bleed air" event

                                             as well as hydraulic fluid contamination ofthe air. Since TCP is an indicator ofa bleed air problem,

                                             and depending on the temperature of the compressor section of the turbine at the time this sample

                                             was taken, i.e., take off and also included descent, this also likely indicates CO and Formaldehyde

                                             exposure.




                                                                                              9
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 10 of 21 PageID #:15




                                             June 29, 2018 - Toxic Fumes Event No. 5

                                                    27.       On June 28, 2019, the Plaintiff flew an Airbus aircraft that incorporated an APU
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                             manufactured by the defendant from Melbourne to Perth. The pilot on a previous flight of the

                                             aircraft earlier that day had reported a toxic fumes event Melbourne to Gold Coast causing a Flight

                                             Attendant to vomit several times. Engineering attended the aircraft for further assessment. During

                                             the descent fumes were noticed. The Plaintiff moved to the terminal building for clean air and

                                             reported a light headache. The return scheduled flight was cancelled.



                                             June 29, 2018 — Toxic Fumes Event No. 6

                                                    28.       On June 29, 2018, the Plaintiff flew an Airbus aircraft that incorporated an APU

                                             manufactured by the Defendant from Perth to Melbourne. Although the Plaintiff did not notice any

                                             odors that typically signaled a toxic fumes event, he subsequently felt unusually tired and

                                             disoriented. After, the Cabin Crew reported smelling the same 'dirty socks' smell as the previous

                                             day but less strong. An analysis of samples taken from this flight on the atmospheric chemical

                                             sensor revealed significant exposure to extremely high levels of TCP.



                                             March 21, 2019 — Toxic Fumes Event No. 7

                                                    29.       On March 21, 2019, the Plaintiff boarded an Airbus aircraft equipped with an APU

                                             manufactured by the Defendant. He was a passenger on the flight, occupying a "jump seat."

                                             Nonetheless, the Plaintiff experienced another toxic fumes event and filed a Tiger Occurrence

                                             Report(eReport TS0991-19)to record the event. His report stated as follows:

                                                          T was non-operating crew in thejump seat. I have to fill in the field on the details
                                                          page or the form will not be accepted. My role is Mel A320 Captain but not a
                                                          crew member on this flight.



                                                                                                10
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 11 of 21 PageID #:16




                                                            The Captain asked "Do you smell that?" on start of engine 2 on pushback. I
                                                            acknowledged yes.
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                            The smell was transient damp slightly oily smell, and it cleared after about 15
                                                            seconds. This aircraft could well use a Pack burn out.

                                                            It has become commonfor crew to accept smells that should not be present.


                                             February 6, 2020 Toxicfumes event No 8.

                                             Pursuant to Report eReport WHS 3-20, on shutdown of the aircraft three crew members felt

                                             unwell after smelling fumes. The crew stood themselves down after not improving after 40

                                             minutes with symptoms of nausea, headache and light headedness. The Engineers found a

                                             load compressor(APU air pump)oil weep.

                                                      30.      As a result ofhis exposure to the foregoing toxic fumes events, the Plaintiffsuffered

                                             from fatigue, severe bronchitis, coughing blood, nausea, and skin irritation, his pilot license was

                                             suspended due to lack of fitness, and he was unable to work for more than 400 days. After repeated

                                             visits to doctors and hours spent in a hyperbaric chamber, the Plaintiff alleviated most symptoms

                                             but remains sensitive to fumes of any kind, including those still repeatedly present on aircraft

                                             incorporating APUs manufactured by the Defendant.

                                                      31.      The Plaintiffs pilot license was reinstated in September 2019, but he suffered three

                                             significant toxic fumes events in early 2020. As a result, Plaintiff remains unable to work as a

                                             pilot.

                                                      32.      As a result of these recent events, Plaintiff's pilot license has again been suspended

                                             due to unfitness. The Plaintiff has suffered loss of wages and wage earning capacity in the past

                                             and in the future.

                                                      33.      The Defendant affirmatively represented that the "bleed air systems" incorporating

                                             the Defendant's APUs were safe, or failed to disclose that the Defendant's APUs would regularly


                                                                                                11
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 12 of 21 PageID #:17




                                             leak during normal operations and/or fail resulting in the exposure of the Plaintiff to deadly

                                             chemicals without warning or safety devices. By reason of the Defendant's decisions, the subject
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                             flight crew was exposed to toxic air,the environmental control system on the subject aircraft lacked

                                             converters or filters which would have reduced or eliminated the toxic fumes, and there was no

                                             sensor or warning on the subject aircraft to warn the flight crew so suitable remediation action

                                             could be taken.

                                                        34.   By reason of the Defendant's decisions, the Plaintiff was not properly warned of

                                             the health dangers of contaminated cabin air and were not equipped to respond to the Several

                                             incidents described herein.

                                                        35.   The Defendant knew of the defects in the subject aircraft, knew that because of

                                             such defects the cabin air was not free from harmful or hazardous concentrations of contaminants,

                                             was on notice that the defects were likely to cause harmful fume events and injury yet failed to

                                             adequately warn or instruct on the aircraft defects, failed to remedy the known defect in the subject

                                             aircraft, failed to discover the dangerous conditions when such could have been discovered and/or

                                             failed to take affirmative action to avoid injury to the Plaintiff and others.

                                                        36.   The personal injuries suffered by the Plaintiff included findings of the presence of

                                             TCP in his system, experiencing shortness of breath, paroxysmal wheeze, low-grade non-specific

                                             nausea, disabling fatigue, recurrent respiratory syndrome with systemic and neurological

                                             symptoms, sporadic bronchitis, neurological syndrome secondary to a chronic chemical exposure,

                                             and he continues to have a cough without sputum production, wheezing on forced expiration; low

                                             energy and difficulty concentrating. He continues to suffer from mental and physical fatigue, and

                                             lack ofenergy at various parts of the day with headaches preventing his continued employment as

                                             a pilot.



                                                                                               12
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 13 of 21 PageID #:18




                                                                                          COUNT I
                                                                               Strict Liability — Design Defect
                                                                                        (Illinois law)
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                    37.      The Defendant manufactured, designed, promoted, marketed and sold the subject

                                             aircraft. At the time the APUs left the Defendant's custody and control, they were defective and

                                             unreasonably dangerous because:

                                                          a. its design rendered the operating of commercial aircraft incorporating the APUs

                                                             unreasonably dangerous;

                                                          b. the danger of this design was beyond that contemplated by the intended user, i.e.,

                                                             pilots, with ordinary knowledge common to the community as to its characteristics;

                                                             and

                                                          c. the benefits of this design are outweighed by the design's inherent risk of danger.

                                                    38.      The Defendant's design of its APUs and their incorporation into commercial

                                             aircraft made such aircraft unreasonably dangerous in one of more of the following respects:

                                                          a. any ventilation system incorporating the Defendant's APUs allows "bleed air,"

                                                             which can become contaminated with dangerous toxins, to enter the cabin and

                                                             cockpit air;

                                                          b. the APUs leaked during normal operations;

                                                          c. the APUs lacked adequate air quality monitors, sensors or alarms;

                                                          d. the Defendant provided no safeguards or systems to identify the source of the

                                                             contaminated air or mitigate or prevent contamination of the cabin air; and

                                                          e. the APUs lacked adequate or appropriate converters or filters to reduce, remove or

                                                             eliminate bleed air contamination.




                                                                                              13
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 14 of 21 PageID #:19




                                                           f. The design of the oil replenishing of the APU was plagued by repeated errors by

                                                              engineering staff despite defined procedures causing repeated occurrences of
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                              overfilling and overfill draining of oil that contaminated the aircraft fuselage and

                                                              subsequently the APU air intake.

                                                     39.      By reason of the foregoing, the Defendant's APUs and the subject aircraft

                                             incorporating those APUs was unreasonably dangerous and defective, and the Defendant is strictly

                                             liable for the damages sustained by the Plaintiff.

                                                     WHEREFORE, Plaintiff requests judgment against Defendant in an amount of money in

                                             an amount to be determined by a jury.

                                                                                          COUNT H
                                                                     Strict Liability — Defective Warnings/Instructions
                                                                                         (Illinois law)

                                                    40.       Plaintiff re-alleges all previous paragraphs as if set forth verbatim herein.

                                                    41.       The Defendant failed to adequately warn of the danger of toxic cabin air and/or

                                             failed to adequately instruct on the proper use of aircraft incorporating its APUs to avoid cabin air

                                             contamination in one of more of the following respects:

                                                           a. the APUs lacked proper warnings regarding the potential of the air supply system

                                                              to become contaminated;

                                                           b. the APUs lacked proper warnings regarding the identification or detection of

                                                              contaminated air;

                                                           c. the APUs lacked proper warnings about the dangers associated with leakage during

                                                              normal operations;

                                                           d. the APUs lacked proper warnings regarding the health dangers of exposure to

                                                              contaminated air; and



                                                                                                14
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 15 of 21 PageID #:20




                                                           e. the Defendant failed to adequately warn or instruct on how to respond, contain or

                                                              reduce the danger of contaminated air events.
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                     42.      The design of the oil replenishing of the APU was plagued by repeated errors by

                                             engineering staff despite defined procedures causing repeated occurrences of overfilling and

                                             overfill draining of oil that contaminated the aircraft fuselage and subsequently the APU air intake.

                                             By reason of the foregoing, the APUs and aircraft incorporating the Defendant's APUs were

                                             unreasonably dangerous and defective, and the Defendant is strictly liable for the damages

                                             sustained by the Plaintiff.

                                                     WHEREFORE,Plaintiff requests judgment against the Defendant in an amount of money

                                             in an amount to be determined by a jury.

                                                                                          COUNT HI
                                                                                          Negligence
                                                                                         (Illinois law)

                                                    43.       Plaintiff re-alleges all previous paragraphs as if set forth verbatim herein.

                                                    44.       At all times relevant hereto, the Defendant owed a duty to the Plaintiff to use

                                             reasonable care in designing, manufacturing, assembling, testing, maintaining, servicing, selling,

                                             marketing, promoting and providing warnings or instructions about its APUs so as not to cause

                                             Plaintiff severe personal injuries and pain and suffering.

                                                    45.       The Defendant negligently breached its duty of care owed to the Plaintiff through

                                             one or more of the following negligent acts and omissions, when the Defendant:

                                                           a. negligently designed, manufactured, assembled and sold the subject APUs such that

                                                              its ventilation system allowed contaminated "bleed air" to enter the breathing zone

                                                              of the aircraft;




                                                                                                15
                                             Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 16 of 21 PageID #:21




                                                     b. negligently designed, manufactured, assembled and sold the APUs without an

                                                        adequate or appropriate air quality monitor, sensor or alarm to detect "bleed air"
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                        contamination, to allow the flight crew to identify the source ofsuch contamination

                                                        and/or permit the flight crew to mitigate, reduce or prevent fume events;

                                                     c. negligently designed, manufactured, assembled and sold the APUs to commercial

                                                        airline manufacturers without adequate or appropriate converters or filters to

                                                        protect cabin air from contamination;

                                                     d. negligently designed, manufactured, assembled and sold the APUs without proper

                                                        warnings or instructions regarding the potential of the air supply system to become

                                                        contaminated or the danger of exposure to such contaminated air;

                                                     e. negligently designed, manufactured, assembled and sold the APUs without

                                                        knowing the chemical composition of heated aviation jet engine lubricating oil or

                                                        hydraulic fluid or the byproducts ofsuch as well as the noxiousness of these toxins;

                                                     f. negligently designed, manufactured, assembled and sold the subject APUs without

                                                        knowing what chemicals or byproducts are created when aviation jet engine

                                                        lubricating oil or hydraulic fluid are pyrolysed consistent with those experienced in

                                                        the engines;

                                                     g. negligently designed, manufactured, assembled and sold the APUs without

                                                        properly testing heated aviation jet engine lubricating oil or hydraulic fluid to fully

                                                        understand the toxic chemicals and byproducts ofsuch during normal and abnormal

                                                        operations;

                                                     h. negligently designed, manufactured, assembled and sold the subject APUs without

                                                        knowing the quality of the bleed cabin air;



                                                                                          16
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 17 of 21 PageID #:22




                                                          i.   negligently failed to incorporate a proper and effective environmental control

                                                               system or air supply on aircraft incorporating the APUs;
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                          j. negligently failed to properly test the subject aircraft before selling or distributing

                                                               the APUs;

                                                          k. negligently failed to adequately maintain, service, retrofit and/or inspect the APUs

                                                               or add the needed safer alternatives;

                                                          I. negligently represented, promoted and marketed the APUs as being safe and failed

                                                               to provide adequate warnings and instructions about the APUs; and

                                                          m. the Defendant was otherwise negligent and careless.

                                                    46.        The Defendant owed a duty to adequately warn and instruct the Plaintiff about the

                                             dangers of its APUs of which it knew, or, in the exercise of ordinary care, should have known, at

                                             the time the product left the Defendant's control.

                                                    47.        The Defendant negligently failed to warn the Plaintiff of the defective and

                                             unreasonably dangerous conditions of its APUs.

                                                    48.        The Defendant misrepresented the safety of its APUs and the dangers of air cabin

                                             contamination to the Plaintiff.

                                                    49.        As a direct and proximate result of one or more of the aforesaid negligent acts and

                                             omissions of the Defendant, the Defendant caused the Plaintiff to suffer personal injuries and

                                             damages.

                                                    WHEREFORE, the Plaintiff requests judgment against the Defendant in an amount of

                                             money in an amount to be determined by a jury.




                                                                                                17
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 18 of 21 PageID #:23




                                                                                         COUNT IV
                                                                                            Fraud
                                                                                        (Illinois law)
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                       50.   Plaintiff re-alleges all previous paragraphs as if set forth verbatim herein.

                                                       51.   The Defendant, having undertaken to design, create, research, develop,

                                             manufacture, market, and promote its APUs, owed a duty to provide a safe and appropriate air

                                             system as well as accurate and complete information regarding its product.

                                                       52.   Instead, the Defendant fraudulently provided information and omissions to

                                             Plaintiff, and falsely and deceptively sought to create the image and impression that the air cabin

                                             in its aircraft was safe.

                                                       53.   As described in detail above, the Defendant purposefully concealed, failed to

                                             disclose, misstated, downplayed, and understated the health hazards and risks associated with

                                             cabin air contamination on aircraft incorporating its APUs.

                                                       54.   The Defendant deceived the Plaintiff, and other flight crew and passengers, by

                                             concealing, misstating, and downplaying the incidence rate, seriousness and health effects offume

                                             events.

                                                       55.   The Defendant falsely and deceptively concealed relevant and material information

                                             from flight crew, flight attendants and passengers and minimized concerns regarding the safety of

                                             its aircraft air system by failing to provide adequate information to its airline manufacturer

                                             customers, like Airbus.

                                                       56.   The Defendant did not properly investigate nor report accurately the results of its

                                             analysis of cabin air contamination.

                                                       57.   As a direct and proximate result of one or more of the aforesaid fraudulent acts of

                                             the Defendant, the Defendant caused Plaintiff to suffer severe personal injuries and damages.



                                                                                              18
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 19 of 21 PageID #:24




                                                     WHEREFORE, Plaintiff requests judgment against the Defendant in an amount of money

                                             in an amount to be determined by a jury.
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                                                         COUNT V
                                                                                 Negligent Misrepresentation
                                                                                       (Illinois law)

                                                    58.     Plaintiff re-alleges all previous paragraphs as if set forth verbatim herein.

                                                    59.     As set forth above, the Defendant made multiple misrepresentations and omissions

                                             regarding safety of the cabin air aircraft incorporating its APUs without reasonable care as to the

                                             truthfulness of those statements.

                                                    60.     The Defendant knew or should have known that pilots and crew, like the Plaintiff,

                                             would rely on those statements and omissions.

                                                    61.     The Plaintiff justifiably relied on the misrepresentations and omissions to his

                                             detriment.

                                                    62.     The Defendant's conduct caused Plaintiff short term and long term health problems

                                             and injuries including pain, suffering, mental anguish, emotional distress, physical impairment,

                                             loss of normal enjoyment of life, medical bills and expenses as well as loss of wage earning

                                             capacity, in the past as well as reasonably anticipated in the future.

                                                    WHEREFORE, the Plaintiff requests judgment against the Defendant in an amount of

                                             money in an amount to be determined by a jury.

                                                                                 DEMAND FOR JURY TRIAL

                                                    63.     The Plaintiff demand a jury trial on all claims so triable in this action.

                                                    WHEREFORE, the Plaintiff respectfully requests entry of a judgment in his favour and

                                             against the Defendant , together with costs, attorney fees and such other damages as may be

                                             allowed by this Court under law.


                                                                                              19
                                              Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 20 of 21 PageID #:25




                                             Dated: February 12, 2021                Respectfully submitted by:
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                             Chicago, Illinois




                                                                                     Patrick M. Jones, One of the Attorneys
                                                                                     for the Plaintiff

                                             PMJ PLLC

                                             Patrick M. Jones
                                             Sarah M. Beaujour
                                             The National Building
                                             125 South Clark Street
                                             Chicago, Illinois 60603
                                             Tel:(312)255-7976
                                             Email: pmj@pmjp11c.com
                                             Email: sb@pmjp11c.com

                                             and

                                             1ALPG PTY LTD (t/as International Aerospace Law & Policy Group)

                                             Joseph C. Wheeler
                                             I D,7/139 Junction Road
                                             Clayfield, Queensland, Australia 4011
                                             Tel: +61 7 3040 1099
                                             Email:jwheeler@ialpg.conn

                                             Attorneys for the Plaintiff
                                                        Case: 1:21-cv-04757 Document #: 1-1 Filed: 09/07/21 Page 21 of 21 PageID #:26
                       ReturrealrAN return date-schedurd .                 (12/01/20) CCL 0520
                       Heari
                             raateteRogrirgr,pogi       ase initiation
                       Courtroom Number: No hearingscheduled
                                                                                                                                                               FILED
                       Location: No hearintBAAIWRCUIT COURT OF COOK COUNTY,ILLINOIS
                                                                                                                                                               2/16/2021 12:00 AM
                                                                        COUNTY DEPARTMENT',LAW DIVISION
                                                                                                                                                               I RIS Y. MARTINEZ
                                             BRUCE BELLAMY                                                                                                     CIRCUIT CLERK
                                                                                                                                                               COOK COUNTY, IL
FILED DATE: 2/16/2021 12:00 AM 2021L001631




                                                                                                                                                               2021L001631
                                                                                    V.                                                                         12196281


                                             RAYTHEON TECHNOLOGIES CORP.


                                                 CIVIL ACTION COVER SHEET - CASE INITIATION
                                             A Civil Action Cover Sheet - Case Initiation shall be filed with the
                                             complaint in all civil actions. The information contained herein
                                             is for administrative purposes only and cannot be introduced into
                                             evidence. Please check the box in front of the appropriate case
                                             type which best characterizes your action. Only one (1) case type
                                             may be checked with this cover sheet.
                                             Jury Demand 0 Yes 0 No
                                             PERSONAL INJURY/WRONGFUL DEATH
                                             CASE TYPES:                                                                                         (FILE STAMP)
                                               0027 Motor Vehicle                                                    COMMERCIAL      uncxrION
                                               0040 Medical Malpractice
                                                                                                                     CASE TYPES:
                                               0047 Asbestos
                                                                                                                       0 002 Breach of Contract
                                               0048 Drain Shop
                                                                                                                       0 070 Professional Malpractice
                                               0049 Product Liability
                                                                                                                             (other than legal or medical)
                                               0051 Construction Injuries
                                                                                                                       0 071 Fraud (other than legal or medical)
                                                     (including Structural Work Act, Road
                                                                                                                       0 072 Consumer Fraud
                                                      Construction Injuries Act and negligence)
                                                                                                                       0 073 Breach of Warranty
                                               0052 Railroad/EELA
                                                                                                                          074 Statutory Action
                                               0053 Pediatric Lead Exposure
                                                                                                                             (Please specify below.")
                                               0 061 Other Personal Injury/Wrongful Death
                                                                                                                        U 075 Other Commercial Litigation
                                                  063 Intentional Tort
                                                                                                                              (Please specify below.")
                                               0064 Miscellaneous Statutory Action
                                                                                                                       0 076 Retaliatory Discharge
                                                      (Please Specify Below**)
                                               0065 Premises Liability
                                                                                                                     OTHER ACTIONS
                                               0078 Fen-phen/Redux Litigation
                                               0 199 Silicone Implant                                                CASE TYPES:
                                                                                                                       0 062 Property Damage
                                             TAX & MISCELLANEOUS REMEDIES                                              0 066 Legal Malpractice
                                             CASE TYPES:                                                               0 077 Libel/Slander
                                               0007 Confessions ofJudgment                                             0 079 Petition for Qualified Orders
                                               0008 Replevin                                                           0 084 Petition to Issue Subpoena
                                               0009 Tax                                                                 CI 100 Petition for Discovery
                                                D 015 Condemnation
                                               0017 Detinue
                                               0029 Unemployment Compensation
                                               0 031 Foreign Transcript                                              Primary Email: Plill@PMjP1Ic.com
                                               0036 Administrative Review Action
                                               0085 Petition to Register Foreign Judgment                            Secondary Email, jwheeler@ialpg.com
                                               0099 All Ocher Extraordinary Remedies
                                             By: Patrick   M. Jones                                                  Tertiary Email: Sb@PMjP11c.coM
                                                    (Attorney)                                 (Pro Se)

                                             Pro Se Only: U I have read and agree to the terms of the C/erk:f0 ice Electronic Notice Policy and choose to opt in to electronic notice
                                             form the Clerk's Office for this case at this email address:

                                                       IRIS Y. MARTINEZ,CLERK OF THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                                                                                                Page 1 of 1
